Citation Nr: 0423402	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-09 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin rash, to include chloracne claimed as secondary to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1963 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

In March 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The issues of entitlement to service connection PTSD and 
entitlement to service connection for a skin rash are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied by a 
September 1990 rating decision that was not appealed.  

2.  Evidence received since the September 1990 rating 
decision relates to an unestablished fact necessary to 
substantiate the veteran's claim and raises a reasonable 
possibility of substantiating that claim.



3.  A claim for service connection for a skin rash was denied 
by an April 1994 rating decision that was not appealed.  

4.  Evidence received since the April 1994 rating decision 
relates to an unestablished fact necessary to substantiate 
the veteran's claim and raises a reasonable possibility of 
substantiating that claim.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1990 rating 
decision is new and material, and the veteran's claim of 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).

2.  Evidence received since the April 1994 rating decision is 
new and material, and the veteran's claim of service 
connection for a skin rash is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that in April and July 2004, after 
the claim was transferred to the Board for review, the 
veteran submitted two written statements, an April 1966 
Standard Transfer Order; a July 1966 memorandum to the 
veteran regarding additional duty for rest and recuperation 
in San Miguel, a travel voucher, a Citation for meritorious 
achievement in aerial flight as a crewmember flying in fleet 
air reconnaissance squadron during missions in support of 
combat operations in Southeast Asia, and a section of a June 
2004 article from the American Legion Magazine.  

While evidence has not yet been evaluated by the Agency of 
Original Jurisdiction (AOJ), and the veteran did not provide 
a written waiver to permit the Board to consider it in the 
first instance, in light of the favorable outcome of this 
appeal with respect to the issues of whether new and material 
evidence has been submitted to reopen the claims for PTSD and 
a skin rash, any perceived lack of compliance with Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) should not be considered prejudicial.  To 
that end, the Board notes that it is expected that when the 
claim is returned to the RO for further development, it will 
be reviewed on the basis of the additional evidence.  
38 C.F.R. § 19.37(a).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In April 2002, the RO sent letter to the veteran advising him 
what evidence was required to substantiate his claim for 
service connection.  The letter also asked the veteran to 
submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining and what 
evidence the veteran still needed to provide.  The letter 
explained that VA would attempt to obtain evidence such as 
the veteran's service medical records, other medical records, 
employment records, and records from other Federal agencies.  
In September 2003, the RO sent a letter advising the veteran 
of the evidence required to reopen his claim for PTSD. While 
the April 2002 and September 2003 notice letters did not 
specifically advise the veteran to provide any evidence in 
his possession that pertains to his claim, he was informed to 
"tell us if you know of any additional evidence you would 
like us to consider for the condition(s) addressed by this 
claim."  The Board finds that the veteran was sufficiently 
put on notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, regarding the issue of 
whether new and material evidence has been submitted to 
reopen the veteran's claim for PTSD, a substantially complete 
application was received on January 29, 2002.  Thereafter, in 
a rating decision dated in August 2002 that issue was denied.  
Only after that rating action was promulgated did the RO, on 
September 18, 2003, provide notice to the claimant regarding 
what information and evidence was needed to reopen his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
September 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of his case to the 
Board, and the content of the September 2003 notice letter 
together with the April 2002 notice letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to him.  
 
The veteran's claim of service connection for PTSD was 
finally denied in a September 1990 rating decision.  
38 U.S.C.A. §7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 
19.1923 (1990).  The veteran's claim of service connection 
for a skin rash was finally denied in an April 1994 rating 
decision.  38 U.S.C.A. §7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1993).  A claim, which is the 
subject of a prior final decision, may be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

The veteran's application to reopen his claim of service 
connection for PTSD and Agent Orange exposure was received in 
January 2002.  In a letter dated April 29, 2002, the RO 
advised the veteran that his application indicated that he 
was requesting service connection for Agent Orange exposure, 
which was not a disability.  The veteran was requested to 
specify the disability that he was claiming as a result of 
Agent Orange.  The veteran returned VA Form 21-4142 with 
information regarding blisters with open running sores on 
hands and blisters on fingers, upper lip, throat, and feet.  

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the veteran filed his claim after this date, 
the new version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

Evidence received since the September 1990 and April 1994 
rating decisions includes an April 1966 Standard Transfer 
Order; a July 1966 memorandum to the veteran regarding 
additional duty for rest and recuperation in San Miguel, a 
Citation for meritorious achievement in aerial flight as a 
crewmember flying in fleet air reconnaissance squadron during 
missions in support of combat operations in Southeast Asia; a 
copy of a cover of a novel entitled, Vietnam Spook Show; a 
duplicate copy of the veteran's DD214; newspaper clippings 
showing the veteran receiving the Air Medal and Gold Star; an 
August 16, 1996 letter from VA regarding regulations 
pertaining to service connection for herbicide exposure; 
information retrieved from internet regarding Agent Orange, 
chloracne, and an Agent Orange spray map; VA outpatient 
treatment reports from May 2001 to January 2002, an August 
2001 letter from a PTSD Clinic Coordinator, a May 2002 letter 
from Dr. MR; a June 2002 letter from Dr. BSEE; medical 
records from H Family Care Center; medical records from K 
Health Center; medical records from NO Family Care Center; 
PTSD Questionnaire and seven-page letter completed by the 
veteran and received by VA in June 2002; periodical 
pertaining to settlement of the Agent Orange class action 
lawsuit; an April 2004 letter from Dr. DV with enclosure; a 
section of a June 2004 article from the American Legion 
Magazine; written statements by the veteran and his 
representative; and the veteran's testimony of March 2004 
during a videoconference hearing.  

The April 1966 Standard Transfer Order indicates that the 
veteran was to report in April 1966 to DaNang, South Vietnam 
and return to Okinawa in July 1966.  The July 1966 memorandum 
indicates that the veteran was in Vietnam and was scheduled 
to depart for San Miguel, Luzon, Philippine Islands for five 
days for rest and recuperation.

VA outpatient treatment reports from May 2001 to January 2002 
reveal that the veteran has been diagnosed with chronic PTSD.  
In a July 2001 record, the veteran reported an anxiety-
related problem since returning from Vietnam and that it was 
traumatic knowing that the intelligence he gathered was used 
to bomb and kill people every day, and that he came close to 
dying about 5 times while aboard the plane.

The August 2001 letter from a PTSD Clinic Coordinator 
verified that the veteran was diagnosed with major depressive 
disorder, PTSD rule-out and Alcohol dependence.  A note 
attached indicated that the veteran was being treated at VAMC 
Wichita.

The May 2002 letter from Dr. MR, which stated, "This letter 
is to establish the service connection for a disability, 
which began one month after service in Vietnam.  This 
patient, ..., has been plagued with re-current atypical 
blisters, which is worse on lips, hands and feet for the past 
thirty-five years.  Patient exam on 05/24/02 reveals multiple 
closed blisters on his upper lip.  Blisters on his hand are 
minimal at this time but can flare up causing ulcerations of 
tissue down to the bone."

The June 2002 letter from Dr. BSEE stated, "[The veteran] 
has been followed by me for many years. ... The patient is a 
Vietnam war veteran and during a couple of these visits, he 
has mentioned that he has blisters on his hands, lips, and 
feet, and he also was noted at one time to have some blister-
like areas in his throat during an upper gastrointestinal 
endoscopy. ... I am not an expert in these areas, but the 
patient stated he had been exposed to some hazardous material 
apparently over in Vietnam. ... these blisters certainly were 
present at the time I saw the patient ...."

Medical records from H Family Care Center indicate that the 
veteran was diagnosed with skin lesions unremarkable for 
significant exposure.  The medical provider, Dr. MJH, stated, 
"Unable to assess if linked to Agent Orange exposure or not.  
Patient had a distant exposure and I do not expect any recent 
blistering reactions from it."

PTSD Questionnaire and seven-page letter completed by the 
veteran and received by VA in June 2002 identified as 
stressful events 2 different missions in which the veteran 
reported participating.  The attached letter stated that the 
book Vietnam Spook Show was about one of those missions.

Medical records from K Health Center indicate that the 
veteran presented in May 2002 for verification of blisters 
for VA purposes and subsequent letter from Dr. MR (noted 
above).

The April 2004 letter from Dr. DV states, "... [The veteran] 
has numerous comedones and epidermoid cysts consistent with a 
diagnosis of chloracne.  In addition he reports excessive 
oiliness of the skin to the degree that he must periodically 
dispose of his bed linens because he is unable to adequately 
clean them due to the oils from his skin.  He was apparently 
exposed to Agent Orange during his time in Vietnam."

PTSD

The September 1990 rating decision denied service connection 
for PTSD on the basis that it was not shown by the evidence 
of record while the diagnosed nervous condition was not shown 
by the evidence of record as having been incurred in or 
aggravated by the veteran's service.

Based on the grounds stated for the denial in the September 
1990 rating decision, new and material evidence would consist 
of medical evidence diagnosing PTSD, supportive evidence of 
stressful event in service, and medical evidence showing a 
link between the veteran's current symptoms and the in-
service stressor.  The August 2002 rating decision, which 
denied reopening the claim, mentioned that the veteran did 
not provide sufficient detail to confirm the stressful events 
identified by the veteran.  

The Board finds that new evidence submitted by the veteran 
relates to an unestablished fact necessary to substantiate 
the veteran's claim and it raises a reasonable possibility of 
substantiating the claim, and is, therefore, new and 
material.  The claim of entitlement to service connection for 
PTSD is, therefore, reopened.  The Board notes that while the 
record is void of actual proof that the veteran's claimed 
stressors occurred, there is supportive evidence that they 
occurred.  The citation which awarded the veteran an air 
medal and a gold star in lieu of the second air medal "for 
meritorious achievement in aerial flight as a crewmember 
flying in a fixed wing aircraft in fleet air reconnaissance 
squadron one during missions in support of combat operations 
in southeast Asia against the insurgent communist guerrilla 
forces" acknowledges that the veteran accomplished his 
missions "in the face of hazardous flying conditions."  The 
citation acknowledges that the veteran participated in 40 
flights from March 28 to June 29, 1966.  This acknowledgement 
is consistent with the veteran's contentions that he suffers 
from PTSD partly as a result of a mission in April 1966 in 
which the veteran flew into North Vietnam territory to 
intercept North Vietnamese military radio communications.  
The veteran reported that during this mission the plane's 
engine caught fire two to three times and the captain 
initiated a "going down" maneuver.  Thus, in the present 
case, although the service department was unable to verify 
the veteran's claimed stressors, there is corroborating 
evidence that the flying conditions the veteran experienced 
in April 1966 were indeed hazardous.    

Skin Rash

The April 1994 rating decision denied service connection for 
a skin rash on the basis that the skin condition was not 
shown on the veteran's discharge examination and the 
condition was not one that a positive association had been 
shown between development and exposure to herbicides used in 
Vietnam.

Based on the grounds stated for the denial in the April 1994 
rating decision, new and material evidence would consist of 
medical evidence showing a condition with a positive 
association between development and exposure to herbicides 
used in Vietnam or medical evidence of a link between the 
veteran's skin disability and his military service.

The Board finds that the new evidence, especially the April 
2004 diagnosis of chloracne, relates to an unestablished fact 
necessary to substantiate the veteran's claim, i.e., that the 
veteran suffers from a condition in which a positive 
association has been shown between development and exposure 
to herbicides used in Vietnam.  In addition, the evidence 
raises a reasonable possibility of substantiating the claim 
as the veteran's chloracne could be linked to his military 
service.  The Board concludes that the additional evidence 
is, therefore, new and material and the claim of entitlement 
to service connection for a skin rash is reopened.  




ORDER

1.  New and material evidence having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for PTSD is granted.

2.  New and material evidence having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for a skin rash, to include chloracne 
claimed as secondary to exposure to herbicides, is granted.


REMAND

Having reopened the veteran's previously denied claims of 
entitlement to service connection for PTSD and for a skin 
rash, including chloracne secondary to exposure to 
herbicides, the Board may proceed with adjudication of this 
claim only after ensuring compliance with the VCAA.  Among 
other things, the VCAA requires that VA will provide a 
medical examination when the record of the claim does not 
contain sufficient medical evidence for VA to adjudicate the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The record also contains four medical statements discussing 
the veteran's skin condition, currently diagnosed as 
consistent with chloracne.  However, none of the medical 
opinions provides a sufficient link of the veteran's skin 
disability to his military service.    

The Board also notes that there are additional VA treatment 
records relevant to the veteran's newly reopened claims that 
have not been associated with the claims folder.  
Specifically, the veteran identified treatment in the 1960s 
and 1970s at VAMC Oklahoma City.  To date, however, these 
records have not been associated with the claims folder.  The 
law states that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran's VA treatment records 
should be associated with the claims file 
including VAMC Oklahoma City treatment 
records identified by the veteran on his 
May 2002 VA Form 21-4142.

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature, etiology, and severity of any 
psychiatric disability, including PTSD.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  Based on a review of the 
veteran's complete claims folder, and 
based on the results of the veteran's 
examination, the examiner is requested to 
express an opinion as to the whether the 
veteran currently has PTSD.  To this end, 
the examiner should conduct a full 
psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score.  If, and only 
if, the veteran is diagnosed with PTSD, 
the examiner is to express an opinion as 
to whether it is etiologically related to 
the events he experienced from March 29 
to June 29, 1966, and specifically, with 
respect to the stressors identified by 
the veteran on the form entitled 
Information in Support of Claim for 
Service Connection for PTSD.  The 
examiner should review the results of any 
testing prior to reaching a conclusion 
and should indicate this in his report.


3.  The veteran should be afforded the 
appropriate VA examinations to determine 
the nature, etiology, and severity of his 
present skin disability.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  Based on 
a review of the veteran's complete claims 
folder, and based on the results of the 
veteran's examination, the examiner(s) 
should address the following:  whether it 
is as least as likely as not that the 
veteran's current skin disability had its 
onset during his period of active service 
between 1963 and 1966 and whether it is 
more likely than not that the veteran's 
current skin disability was caused by any 
incident of service, to specifically 
include exposure to herbicides while 
serving in Vietnam between April and July 
1966.

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	

                     
______________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



